MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                            FILED
regarded as precedent or cited before any                                   Dec 20 2019, 8:58 am
court except for the purpose of establishing
                                                                                 CLERK
the defense of res judicata, collateral                                      Indiana Supreme Court
                                                                                Court of Appeals
estoppel, or the law of the case.                                                 and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Ronald J. Moore                                          Curtis T. Hill, Jr.
The Moore Law Firm, LLC                                  Attorney General of Indiana
Richmond, Indiana
                                                         Natalie F. Weiss
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In re the Termination of the                             December 20, 2019
Parent-Child Relationship of                             Court of Appeals Case No.
R.T., V.T., and D.T. (Minor                              19A-JT-1553
Children);                                               Appeal from the Randolph Circuit
J.V. (Mother),                                           Court
                                                         The Honorable Jay L. Toney,
Appellant-Respondent,
                                                         Judge
        v.                                               Trial Court Cause Nos.
                                                         68C01-1809-JT-157
                                                         68C01-1809-JT-158
The Indiana Department of
                                                         68C01-1809-JT-159
Child Services,
Appellee-Petitioner.



Pyle, Judge.


Court of Appeals of Indiana | Memorandum Decision 19A-JT-1553 | December 20, 2019                    Page 1 of 6
                                          Statement of the Case
[1]   J.V. (“Mother”) appeals the termination of the parent-child relationship with

      her children R.T. (“R.T.”), V.T. (“V.T.”), and D.T. (“D.T.) (collectively, “the

      children”). She argues that there is insufficient evidence to support the

      terminations. Specifically, Mother argues that the Department of Child

      Services (“DCS”) failed to prove by clear and convincing evidence that there is

      a satisfactory plan for the care and treatment of the children. Concluding that

      there is sufficient evidence to support the termination of the parent-child

      relationships, we affirm the trial court’s judgment.1


[2]   We affirm.


                                                        Issue
               The sole issue for our review is whether there is sufficient
               evidence to support the terminations.


                                                         Facts
[3]   Mother is the parent of son R.T., who was born in 2006; daughter V.T, who

      was born in 2008; and son D.T., who was born in 2010. DCS removed the

      children from Mother’s care in October 2015 because of domestic violence and

      improper supervision. The children were adjudicated to be Children in Need of

      Services (“CHINS”) in November 2015. The trial court ordered Mother to: (1)




      1
       The trial court also terminated Father’s (“Father”) parental rights. Father, however, is not a party to this
      appeal.

      Court of Appeals of Indiana | Memorandum Decision 19A-JT-1553 | December 20, 2019                   Page 2 of 6
      enroll in programs recommended by professionals; (2) keep all appointments

      with providers; (3) obtain and maintain suitable housing and a legal means of

      income; (4) assist in the formulation and implementation of a plan to protect

      the children from abuse and neglect; (5) abstain from the use of illegal

      controlled substances; (6) complete a parenting assessment; (7) submit to

      random drug screens; (8) participate in home-based counseling; (9) complete a

      parenting assessment, and (10) attend supervised visits with her children.


[4]   Three years later, Mother still had not complied with the trial court’s order. In

      September 2018, DCS filed petitions to terminate Mother’s parental rights.

      Testimony at the termination hearing revealed that Mother: (1) had continued

      to test positive for illegal substances; (2) was unable to control her children

      during visitation; and (3) had not obtained suitable housing. At the time of the

      hearing, Mother was living with a boyfriend who had molested both R.T. and

      V.T. at different times. Although the abuse had been substantiated, Mother did

      not believe that it had occurred. She planned to continue living with her

      boyfriend because that was her home.


[5]   The testimony further revealed that R.T. and D.T. were living with their

      paternal grandparents, and the plan for their care and treatment was adoption

      by the grandparents. V.T. was living with a foster family, and the plan for her

      care and treatment was also adoption by the foster parents. The testimony also

      revealed that V.T.’s foster parents had been so concerned about V.T.’s

      outbursts, which included headbanging and biting herself, that they had

      scheduled and paid for V.T. to participate in a diagnostic program. According

      Court of Appeals of Indiana | Memorandum Decision 19A-JT-1553 | December 20, 2019   Page 3 of 6
      to CASA Teresa Ramsey (“CASA Ramsey”), the foster parents had been

      “desperate to get some help for [V.T.].” (Tr. Vol. 2 at 37). CASA Ramsey also

      testified that termination and adoption were in the children’s best interests.


[6]   Following the hearing, the trial court issued detailed ten-page orders

      terminating the parental relationships between Mother and R.T., V.T., and

      D.T. Mother now appeals the terminations.


                                                  Decision
[7]   The traditional right of parents to establish a home and raise their children is

      protected by the Fourteenth Amendment to the United States Constitution. In

      re J.W., Jr., 27 N.E.3d 1185, 1187-88 (Ind. Ct. App. 2015), trans. denied.

      However, a trial court must subordinate the interests of the parents to those of

      the child when evaluating the circumstances surrounding a termination. Id. at

      1188. Termination of the parent-child relationship is proper where a child’s

      emotional and physical development is threatened. Id. Although the right to

      raise one’s own child should not be terminated solely because there is a better

      home available for the child, parental rights may be terminated when a parent is

      unable or unwilling to meet his or her parental responsibilities. Id.


[8]   Before an involuntary termination of parental rights may occur, DCS is

      required to allege and prove, among other things:


              (B) that one (1) of the following is true:

                       (i) There is a reasonable probability that the conditions
                       that resulted in the child’s removal or the reasons for

      Court of Appeals of Indiana | Memorandum Decision 19A-JT-1553 | December 20, 2019   Page 4 of 6
                        placement outside the home of the parents will not be
                        remedied.

                        (ii) There is a reasonable probability that the continuation
                        of the parent-child relationship poses a threat to the well-
                        being of the child.

                        (iii) The child has, on two (2) separate occasions, been
                        adjudicated a child in need of services;

               (C) that termination is in the best interests of the child; and

               (D) that there is a satisfactory plan for the care and treatment of
               the child.

       IND. CODE § 31-35-2-4(b)(2). DCS must prove the alleged circumstances by

       clear and convincing evidence. K.T.K. v. Ind. Dep’t of Child Servs., 989 N.E.2d
1225, 1230 (Ind. 2013).


[9]    When reviewing a termination of parental rights, this Court will not reweigh

       the evidence or judge the credibility of the witnesses. In re R.S., 56 N.E.3d 625,

       628 (Ind. 2016). We consider only the evidence and any reasonable inferences

       to be drawn therefrom that support the judgment and give due regard to the

       trial court’s opportunity to judge the credibility of the witnesses firsthand.

       K.T.K., 989 N.E.2d at 1229.


[10]   Here, Mother’s sole argument is that DCS failed to prove by clear and

       convincing evidence that it had a satisfactory plan for the children’s care and

       treatment. She specifically argues that “[v]ery little evidence was offered

       regarding placement’s relationships with the children.” Mother’s Br. at 12.




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1553 | December 20, 2019   Page 5 of 6
[11]   This Court has previously explained that the plan for the care and treatment of

       the children need not be detailed, so long as it offers a general sense of the

       direction in which the children will be going after the parent-child relationships

       are terminated. In re L.B., 889 N.E.2d 326, 341 (Ind. Ct. App. 2008). Here, the

       plan for V.T. is adoption by her foster parents, and the plan for R.T. and D.T. is

       adoption by their paternal grandparents. These are satisfactory plans. See In re

       J.C., 994 N.E.2d 278, 290 (Ind. Ct. App. 2013).2 Mother’s arguments

       challenging these plans are invitations for us to reweigh the evidence. This we

       cannot do. See In re R.S., 56 N.E.3d at 628. There is sufficient evidence to

       support the termination of the parent-child relationships.


[12]   Affirmed.


       May, J., and Crone, J., concur.




       2
         Mother also argues that because DCS failed to prove by clear and convincing evidence that it had a
       satisfactory plan for the care and treatment of the children, DCS has consequently failed to prove that it was
       in the best interests of the children to have the parent-child relationships terminated. Because we have found
       sufficient evidence that DCS had a satisfactory plan for the care and treatment of the children, we need not
       address this issue.

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1553 | December 20, 2019                  Page 6 of 6